ON SUGGESTION OF ERROR.
On February 18th this case was reversed and remanded.
In its suggestion of error the appellant calls our attention to the fact that we did not pass upon the competency of the evidence of witness J.T. Spence. This witness for appellee testified over the objection of appellant that the cost of construction of the house, when *Page 333 
new, was four thousand three hundred dollars. This evidence was incompetent, and it was error for the court below to admit it. With this amendment we adhere to the former opinion.
Suggestion of error overruled.